DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-25 are pending. Claims 1, 3, 6-17, 19, 21, 22, 24 and 25 have been amended. No new claims have been added and no claims have been deleted. This Office action is in response to the “Applicant’s arguments” received on 08/15/2022.
Reasons for Allowance
The allowable subject matter found in the Claims 1, 14, and 19 that has not been found to have been anticipated or taught in the prior art, in combination with the other claim limitations is as follows:  “determine, from the second return signal, a second hemisphere with a second radius; identify an object ring for the object at an intersection of the first hemisphere and the second hemisphere; compare a radius of the object ring to a radius of a collision cylinder representing a safe distance around the system; and in accordance with a determination that the radius of the object ring is smaller than the radius of the collision cylinder, identify the object as posing a collision threat”. 
The closest prior art of reference is Breed et al. (US 20030209893 Al). Breed also discloses a device for generating a first signal having a first frequency in a specific radio frequency range, a wave transmitter arranged to receive the signal and transmit waves toward the objects, a wave-receiver arranged relative to the wave transmitter for receiving waves transmitted by the wave transmitter after the waves have interacted with an object, the wave receiver being arranged to generate a second signal based on the received waves at the same frequency as the first signal but shifted in phase, and a detector for detecting a phase difference between the first and second signals, whereby the phase difference is a measure of a property of the object. However Breed does not specifically state a system with "determine, from the second return signal, a second hemisphere with a second radius; identify an object ring for the object at an intersection of the first hemisphere and the second hemisphere; compare a radius of the object ring to a radius of a collision cylinder representing a safe distance around the system; and in accordance with a determination that the radius of the object ring is smaller than the radius of the collision cylinder, identify the object as posing a collision threat”.
Another prior art of reference is Fullerton (US 20060028374 Al) which discloses an active protection system comprising an ultra wideband (UWB) radar for threat detection, an optical tracker for precision threat position measurement, and a high powered laser for threat kill or mitigation. However, Fullerton does not specifically state “determine, from the second return signal, a second hemisphere with a second radius; identify an object ring for the object at an intersection of the first hemisphere and the second hemisphere; compare a radius of the object ring to a radius of a collision cylinder representing a safe distance around the system; and in accordance with a determination that the radius of the object ring is smaller than the radius of the collision cylinder, identify the object as posing a collision threat".
Both of these references either independently or in combination fail to anticipate or teach “determine, from the second return signal, a second hemisphere with a second radius; identify an object ring for the object at an intersection of the first hemisphere and the second hemisphere; compare a radius of the object ring to a radius of a collision cylinder representing a safe distance around the system; and in accordance with a determination that the radius of the object ring is smaller than the radius of the collision cylinder, identify the object as posing a collision threat" in combination with the other claimed limitations. Therefore, Claims 1, 14, and 19 contain allowable subject matter and any claims that depend there from are also found to contain allowable subject matter.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/RAMI KHATIB/Primary Examiner, Art Unit 3669